Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, 8-11, 13-15, and 28-29 in the reply filed on 10/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-15, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0168977 to Mazyar et al. in view of U.S. Patent No. 8,883,871 to Wilson et al. and U.S. Patent No. 9,080,053 to Masuda et al.
As to claims 1, 3-4, 9-10, Mazyar discloses a reaction injection molding process for preparing shape memory (stimuli responsive) polyurethanes (0041-0044) by combining polyisocyanates with polyols in a heated mold wherein the combining pressure is 1000 psi (table 2) and the molding system includes recirculating pumps (0033).  Mazyar discloses suitable polyisocyanates such as trimerization products of hexamethylene diisocyanate and polyols such as polycaprolactone polyols (0039).
Mazyar fails to teach a process wherein the shape memory polymer is further processed into a thermoset.  
Wilson discloses a post polymerization process for shape memory polyurethane polymers wherein after the polymer is prepared via injection molding the polymer is subsequently processed and crosslinked to a shape memory thermoset polymer retaining the processed shape (Abstract, 2:60-3:12).
At the time of filing it would have been obvious to a person of ordinary skill in the art to further process the shape memory polymer of Mazyar into a shape memory thermoset based on the teachings of Wilson because the advantages of the ability to form stable shapes with unique polymers leads to a multitude of uses including interventional medical devices, consumer goods, toys, and insulation with improved toughness (3:30-37).
Mazyar teaches polylactone polyols, but it is unclear if the polylactone (semi-crystalline segments) also contains one or more non-crystalline segments.
Masuda discloses a shape memory polymer layer comprising polycaprolactone segments and urethane segments wherein the polycaprolactone segments are represented by the following:

    PNG
    media_image1.png
    212
    422
    media_image1.png
    Greyscale

That includes C2-C5 alkyl groups as the non-crystalline segments (5:55-67).  
At the time of filing it would have been obvious to use the polycaprolactone polyols taught in Masuda in the shape memory polyurethane of Mazyar from a viewpoint of improving self-healing properties and soiling resistance (6:46-51).
As to claim 6, Mazyar discloses a molar ratio of 0.8 to 1.2 equivalents of NCO groups per active hydroxyl group of the hydroxyl functional reactant (0037).
As to claims 8 and 29, Mazyar discloses prepolymers can be suitable for the process and also that varying ratios of polyols to isocyanate provides polyurethane polymers with variable Tgs throughout the molded process (0066), this is taken to meet an initial reaction with the isocyanate.
As to claims 11, 13, and 15, Mazyar discloses hexamethylene diisocyanate as a suitable isocyanate and that isocyanurates of the diisocyanates can be used to increase branching.  Also, Masuda discloses that the trimer of HDI is preferred.  At the time of filing it would have been obvious to use HDI trimer in the shape memory polymer of Mazyar because the trimer provides a combination of self-healing and heat resistance properties as taught in Masuda (7:1-32).
As to claim 14, Mazyar discloses the addition of dibutyltin dilaurate to the polyol (0073).
As to claim 28, Mazyar in view of Masuda disclose molecular weights of the polycapracltone polyols range from 500 to 2500 (6:40-45) from a viewpoint of more strongly manifesting self-healing and improving scratch resistance (6:43-45).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763